 1   Shanny J. Lee, Calif. Bar No. 213599
     LAW OFFICES OF HARRY J. BINDER
 2   AND CHARLES E. BINDER, P.C.
 3   485 Madison Avenue, Suite 501
     New York, NY 10022
 4   (212)-677-6801
 5   Fax (646)-273-2196
     Fedcourt@binderlawfirm.com
 6

 7                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 8

 9   JOSEPHINA A. HERNANDEZ,    )             No.: 8:19-CV-01386-RAO
                                )
10       Plaintiff,             )
11                              )             PROPOSED ORDER AWARDING
                v.              )             ATTORNEY FEES UNDER THE
12                              )             EQUAL ACCESS TO JUSTICE
13   COMMISSIONER OF THE SOCIAL )             ACT, PURSUANT TO 28 U.S.C.
     SECURITY ADMINISTRATION,   )             § 2412(d), AND COSTS, PURSUANT
14                              )             TO 28 U.S.C. § 1920
15       Defendant.             )
                                )
16

17

18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
20   be awarded attorney fees under the EAJA in the amount of TWO THOUSAND
21   ONE HUNDRED FORTY FOUR DOLLARS AND SIXTY THREE CENTS
22   ($2,144.63), and costs under 28 U.S.C. § 1920, in the amount of FOUR
23   HUNDRED DOLLARS ($400.00), subject to the terms of the above-referenced
24   Stipulation.
25

26

27   Dated: December 27, 2019
                                          Honorable Rozella A. Oliver
28                                        United States Magistrate Judge
